Case 2:20-cv-00316-JNP-DAO Document 10-1 Filed 10/26/20 PageID.70 Page 1 of 3




 Jason M. Kerr (8222)
 Ronald F. Price (5535)
 Steven Garff (13707)
 PRICE PARKINSON & KERR, PLLC
 5742 West Harold Gatty Drive, Suite 101
 Salt Lake City, UT 84116
 Telephone: (801) 530-2900
 Facsimile: (801) 517-7192
 Email: jasonkerr@ppktrial.com
         ronprice@ppktrial.com
         stevengarff@ppktrial.com



                          IN THE UNTIED STATES DISTRICT COURT,
                                    DISTRICT OF UTAH



       SanMedica International, LLC, Quality IP         DECLARATION OF STEVEN W.
       Holdings, LLC                                    GARFF IN SUPPORT OD
                                                        PLAINTIFFS’ EX PARTE MOTION
       Plaintiffs,                                      FOR LEAVE TO SERVE
                                                        DEFENDANTS BY ALTERNATE
       v.                                               MEANS THROUGH PUBLICATION

       Metabolic Research Center, Metabolic
       Research Center of Brevard, County, Inc.,
       Metabolic Research Center of Fort Walton             Case No. 2:20-cv-00316-JNP-DAO
       Beach, Inc., Metabolic Research Center of
       Jacksonville, Inc., Metabolic Research
       Center of Merritt Island, Inc., and John Does
       1-10,
       Defendants




        I, STEVEN W. GARFF, declare as follows:

        1.      I am counsel of record for Plaintiff SanMedica International, LLC (“SanMedica”)

 and Plaintiff Quality IP Holdings, LLC (“Quality IP Holdings”) (collectively “Plaintiffs”). I have

 personal knowledge of all the matters testified to in this Declaration, unless otherwise specified.
Case 2:20-cv-00316-JNP-DAO Document 10-1 Filed 10/26/20 PageID.71 Page 2 of 3




        2.       Prior to filing the Complaint, I hired a Private Investigator, J&J Investigations,

 LLC, to try to locate Defendants, Metabolic Research Center, Metabolic Research Center of

 Brevard, County, Inc., Metabolic Research Center of Fort Walton Beach, Inc., Metabolic Research

 Center of Jacksonville, Inc., Metabolic Research Center of Merritt Island, Inc. (Collectively

 “Metabolic” or “Defendants”). J&J Investigations determined that the address for all of Defendants

 is 3229 HWY 17, Green Cove Spring, FL 32043. Plaintiff hired a process server, ABC Legal, to

 serve Defendants at that Address.

        3.      ABC legal informed me that on May 27, 2020 ABC Legal attempted to serve

 Defendants at that Green Cove Spring Address. The person who met the process server refused to

 give her name and claimed that it was the wrong address and that this was not the location of

 Metabolic Research.

        4.      ABC legal informed me that on June 1, 2010 ABC Legal returned to the Green

 Cove Spring Address to again attempt to serve Defendants. This time the process server was met

 by a different individual who also refused to give her name. The process server noted that “Non-

 residency indicated by property manager states not resident. This is property security services. It

 is not metabolic research center.”

        5.      ABC legal informed me that on August 25, 2020, ABC Legal attempted to serve

 Defendants at a potential alternate address that Plaintiff’s investigation located for Defendants,

 6191 W. Shore Rd, Flemind Island, FL 32003. There was no answer at the door.

        6.      ABC legal informed me that on September 7, 2020, ABC Legal returned to the

 Flemind Island address in an effort to serve Defendants. Again, there was no answer at the door

 and the process server could not locate any numbers to call.




                                                  2
Case 2:20-cv-00316-JNP-DAO Document 10-1 Filed 10/26/20 PageID.72 Page 3 of 3




           7.   ABC legal informed me that on September 18, 2020, ABC Legal returned to the

 Flemind Island address in an effort to serve Defendants. An individual who would not give his

 name said that the correct address is for Metabolic Research center is 3229 Highway 17 Green

 Cove Springs (where Plaintiff already made two unsuccessful service attempts as was told by

 people who refused to give their names that it was the wrong address) and said this building is

 vacant.

           8.   I am informed by J&J Investigations, LLC that Defendants do not appear to have

 active registered agents and I have been unable to locate any such agents on the Florida Secretary

 of State Website.



  Dated: October 26, 2020



                                                     /s/ Steven W. Garff_______
                                                     Steven W. Garff




                                                 3
